                Case 3:20-cr-00389-JD Document 31 Filed 08/20/21 Page 1 of 3




 1 STEPHANIE M. HINDS (CABN 154284)
   Acting United States Attorney
 2
   HALLIE HOFFMAN (CABN 210020)
 3 Chief, Criminal Division

 4 DANIEL PASTOR (CABN 297948)
   Assistant United States Attorney
 5
          450 Golden Gate Avenue, Box 36055
 6        San Francisco, California 94102-3495
          Telephone: (415) 436-7200
 7        FAX: (415) 436-7234
          daniel.pastor@usdoj.gov
 8
   Attorneys for United States of America
 9
                                   UNITED STATES DISTRICT COURT
10
                                 NORTHERN DISTRICT OF CALIFORNIA
11
                                       SAN FRANCISCO DIVISION
12

13   UNITED STATES OF AMERICA,                         )   No. CR20-389-JD
                                                       )
14           Plaintiff,                                )   STIPULATION TO CONTINUE STATUS
                                                       )   CONFERENCE ON AUGUST 23, 2021 TO
15      v.                                             )   OCTOBER 4, 2021 AND TO EXCLUDE TIME;
                                                       )   ORDER
16   DARREN LORDIS TRAHAN JR.,                         )
                                                       )
17           Defendant.                                )
                                                       )
18                                                     )

19
             Defendant Darren Trahan was transferred from state custody in San Mateo County to state
20
     custody in Alameda County in late July 2021 to face a pending criminal charge. The government and
21
     defense counsel anticipate that the Alameda County case will be resolved in the next several weeks and
22
     that theQ Mr. Trahan will then be transferred to federal custody.
23
             Once Defendant is released from state custody, Magistrate Judge Tse has ordered that Mr.
24
     Trahan be transported to Santa Rita Jail and that his case be placed on calendar for a bail review hearing.
25
     Due to Mr. Trahan currently being in state custody and the need for defense counsel to consult with him
26
     and review discovery in his federal case, the parties hereby stipulate and agree that:
27
             1. The status conference set for August 23, 2021 be continued to October 4, 2021.
28

     Stipulation to Continue Status Conference
     and Exclude Time                                      1                                  v. 7/10/2018
               Case 3:20-cr-00389-JD Document 31 Filed 08/20/21 Page 2 of 3




 1          2. The time from August 23, 2021 through October 4, 2021 should be excluded under the

 2             Speedy Trial Act because failure to grant the requested continuance would deny defense

 3             counsel the reasonable time necessary for effective preparation, taking into account the

 4             exercise of due diligence. See 18 U.S.C. § 3161(h)(7)(B)(iv). The ends of justice served by

 5             granting the requested continuance outweigh the best interests of the public and the

 6             defendant in a speedy trial and in the prompt disposition of criminal cases. See id.

 7             § 3161(h)(7)(A). Accordingly, the period from August 23, 2021 through October 4, 2021,

 8             should be excluded from calculation under the Speedy Trial Act.

 9 IT IS SO STIPULATED.

10

11 DATED: August 20, 2021                                Respectfully submitted,

12                                                       STEPHANIE M. HINDS
                                                         Acting United States Attorney
13
                                                              /s/
14
                                                         DANIEL PASTOR
15                                                       Assistant United States Attorney

16

17 DATED: August 20, 2021                                         /s/                ______
                                                         ALANNA COOPERSMITH
18                                                       Counsel for Defendant Darren Trahan

19

20

21

22

23

24

25

26

27

28

     Stipulation to Continue Status Conference
     and Exclude Time                                    2                                v. 7/10/2018
               Case 3:20-cr-00389-JD Document 31 Filed 08/20/21 Page 3 of 3




 1                                                   ORDER

 2          For the reasons stated in the parties’ stipulation, the Court finds that the exclusion of time from

 3 August 23, 2021 through October 4, 2021, is warranted and that the ends of justice served by the

 4 continuance outweigh the best interests of the public and the defendant in a speedy trial. 18 U.S.C.

 5 § 3161(h)(7)(A). The failure to grant the requested continuance would deny defendant effective

 6 preparation of counsel taking into account the exercise of due diligence. 18 U.S.C. § 3161(h)(7)(B)(iv).

 7 The status conference scheduled for August 23, 2021 is continued to October 4, 2021.

 8

 9 DATED: _August 20, 2021                                _____________________________________
                                                                        __________
                                                          HON. JAMES   S DONATO
10                                                        United States District Judge
                                                                                 Jud
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     [PROPOSED] ORDER
                                                          3
